ACCEPTED
                                                                                       03-15-00112-CR
                                                                                               5820715
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 6/25/2015 11:30:32 AM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                               NO. 03-15-00112-CR

MATTHEW JARRETT LEE                        §        IN THE THIRD FILED IN
                                                             3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
v.                                        §         DISTRICT 6/25/2015
                                                              COURT11:30:32
                                                                         OF AM
                                                                 JEFFREY D. KYLE
THE STATE OF TEXAS                        §         APPEALS OF TEXAS  Clerk




      STATE’S FIRST MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 32 days to file Appellee’s brief, and

for good cause would show the following:



                                          I.

      Appellant was charged by complaint and information with Possession of

Marijuana < 2 Ounces, a class B misdemeanor. He was found guilty by a jury and

sentenced to 90 days in Comal County Jail, suspended for 12 months. He was also

assessed a $1,000 fine which was probated for $750, along with court fees and

costs. Appellant filed a motion for extension of time to file his notice of appeal

which the Court granted. Appellant subsequently filed his brief on May 26, 2015,

and the State’s brief is currently due on June 25, 2015.




                                          1
                                          II.

      I anticipate that I will handle the brief for the State in this case. I attended an

appellate law conference in Austin over three days at the end May, and I sat second

chair for oral argument in 03-14-00669-CR on June 3, 2015. I also helped review

and file another attorney’s brief in 03-14-00192-CR. I worked through the

weekend of the 13th to file the State’s brief before midnight on June 15 th in cause

number 03-14-00407-CR. I have had several expunctions and nondisclosures to

review, some of which required me to draft and file answers. I have also performed

research related to issues that came up for other attorneys in the office. I have

begun working on the State’s response in 03-14-00639-CR, which I hope to

complete on or shortly after the current deadline of July 2 nd. After filing that brief,

I will need to complete the State’s brief in 03-14-00818-CR. Because of the

foregoing, I have not yet been able to complete a significant amount of work on a

response, and respectfully request an extension of 32 days to file the State’s brief

in the instant cause. This is the first extension sought by Appellee.



                                          III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 32 days, until July 27, 2015, so that an

adequate response may be made to Appellant’s brief.             This extension is not


                                           2
requested for purposes of delay but so that justice may be done.



                                      Respectfully submitted,

                                      /s/ Joshua D. Presley
                                      Joshua D. Presley SBN: 24088254
                                      preslj@co.comal.tx.us
                                      Comal Criminal District Attorney’s Office
                                      150 N. Seguin Avenue, Suite 307
                                      New Braunfels, Texas 78130
                                      Ph: (830) 221-1300 / Fax: (830) 608-2008




                                         3
                         CERTIFICATE OF SERVICE

        I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s First Motion to

Extend Time to File Brief has been delivered to Appellant MATTHEW JARRETT

LEE’s attorney in this matter:

        Frank B. Suhr
        fsuhr@newbraunfelslaw.com
        THE LAW OFFICES OF FRANK B. SUHR
        State Bar No. 19466300
        473 S. Seguin Ave., Suite 100
        New Braunfels, TX 78130
        Counsel for Appellant on Appeal

By electronically sending it to the above-listed email address, this 25th day of June,
2015.


                                              /s/ Joshua D. Presley
                                               Joshua D. Presley




                                          4